Citation Nr: 0629267	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy.  

2.	Entitlement to an initial rating in excess of 10 percent 
for a right inguinal hernia.  

3.	Entitlement to an increased (compensable) rating for  an 
inguinal hernia scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran was scheduled for a hearing before a Member of 
the Board, but withdrew his request for a hearing.  


FINDINGS OF FACT

1.	Peripheral neuropathy was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event, including exposure to Agent 
Orange.

2.	The veteran's right inguinal hernia scar is not shown to 
be poorly nourished, ulcerated, tender, painful, or 
productive of limitation of function of the body part 
affected.  

3.	The veteran has a recurrence of the inguinal hernia that 
was surgically repaired during service, but does not require 
the use of a truss or belt and the hernia is readily 
reducible and operable.  


CONCLUSION OF LAW

1.	Peripheral neuropathy was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.	The criteria for a compensable rating for a right inguinal 
hernia scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  

3.	The criteria for a rating in excess of 10 percent for a 
right inguinal hernia, with recurrence, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2002, April 2004, and 
December 2004, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Similarly, he was given notice of the 
type of information and evidence needed to establish a 
disability rating, but not the effective date.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran is seeking service connection for peripheral 
neuropathy.  It is noted that he served in the Republic of 
Vietnam while on active duty.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, acute and subacute peripheral 
neuropathy, shall be service-connected, if the requirements 
of 38 C.F.R. § 3.307(a) (2005) are met, even if there is no 
record of such disease during service.  38 C.F.R. § 3.309(e) 
(2005).  This disorder means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Id.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  However, aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection. See Combee 
v. Brown, 34 F.3rd 1039 (Fed.Cir. 1994).

Review of the evidence of record include the service medical 
records that show that the veteran had no complaints or 
manifestations of peripheral neuropathy while he was on 
active duty.  He was first shown to manifest this disorder in 
treatment records dated in 2001.  VA outpatient treatment 
records, dated in May 2001, include an assessment of Agent 
Orange peripheral neuropathy.  The veteran was afforded a VA 
examination for veterans exposed to the defoliant Agent 
Orange in August 2001 when the pertinent assessment was that 
the veteran had neuropathy, the origin of which could be 
debated, but which was probably related to excessive alcohol 
use.  Additional medical records, including records of 
private and VA outpatient treatment continue to show the 
presence of peripheral neuropathy, without an opinion that 
the disability was related to the veteran's period of 
service.  After review of all of the evidence of record, the 
Board concludes that the veteran does not have peripheral 
neuropathy that may be presumed to be due to Agent Orange 
exposure.  In addition, his disability has not been otherwise 
attributed to his period of active duty.  As such, service 
connection for this disability is not shown to be warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection was established for a right inguinal 
hernia scar by rating decision of the RO dated in December 
1976.  The current noncompensable evaluation was assigned at 
that time.  Service connection for a right inguinal hernia, 
with recurrence, was granted by rating decision dated in June 
2003.  The veteran appealed the initial 10 percent evaluation 
that was awarded at that time.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion:
Area or areas exceeding 144 square inches (929 
sq.cm.).warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. 
cm.).warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. 
cm.).warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. cm.).warrants 
a 10 percent evaluation

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7801

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater s 
10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars, which are superficial or unstable warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, which are superficial and painful on examination 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

For a small inguinal hernia that is reducible or without true 
hernia protrusion, a noncompensable evaluation is warranted.  
For postoperative recurrent, readily reducible hernias that 
are well supported by a truss or belt, a 10 percent rating is 
warranted.  For a small, postoperative recurrent hernia, or a 
hernia that is inoperable, irremediable and not well 
supported by a truss, or not readily reducible, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.114, Code 7338.  

On examination by VA in March 2003, the veteran reported that 
he had had a right inguinal hernia that had been repaired in 
1970.  Over the last 10 years, he had begun to experience 
slight dull pain in his right groin, that had progressively 
worsened over the past two to three years.  Examination 
showed a right inguinal hernia, with recurrence, which was 
approximately 2 by 3 centimeters and was reducible.  There 
was no ventral or femoral hernia.  The diagnosis was right 
inguinal hernia repair with recurrence.  It was noted that 
the hernia was operable and should be repaired in the near 
future.  

An examination was conducted by VA in February 2005.  At that 
time, the veteran complained of symptoms associated with his 
right inguinal hernia, with scar, including symptoms of 
discomfort and pressure.  On examination, the veteran had a 
scar measuring approximately 12.5 cm in the right inguinal 
area that was level with the surrounding tissue and was not 
tender.  There was no disfigurement, ulceration, adherence or 
instability.  There was no tissue loss or keloid formation.  
It was very slightly hyperpigmented and there was no 
abnormality of texture.  Examination of the abdomen shoed a 
small, right, indirect inguinal hernia that was close to 
three centimeters in diameter.  It was reducible and, in 
fact, went away when he lay down.  He did not use a truss or 
belt of any sort.  The hernia was operable and no other 
hernia was noted.  The diagnosis was status post right 
inguinal herniorrhaphy, with recurrence of a small, indirect 
inguinal hernia, with scar.  

The veteran's hernia scar is not shown to be poorly 
nourished, ulcerated, tender, painful, or productive of 
limitation of function of the body part affected.  As such, 
there is no basis upon which a compensable evaluation for the 
scar itself may be assigned.  Therefore, a compensable 
evaluation is not warranted.  

The veteran has a recurrence of the inguinal hernia that was 
surgically repaired during service.  He does not require the 
use of a truss or belt and the hernia is readily reducible 
and operable.  As such, the criteria for a rating in excess 
of 10 percent have not been met and an increased evaluation 
is denied.  


ORDER

Service connection for peripheral neuropathy is denied.  

A compensable rating for a right inguinal hernia scar is 
denied.  

An initial rating in excess of 10 percent for a right 
inguinal hernia scar is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


